Order entered March 14, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00848-CV

      LUCKY MERK, LLC D/B/A GREENVILLE BAR & GRILL, ET AL, Appellant

                                             V.

                 GREENVILLE LANDMARK VENTURE, ET AL, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                           Trial Court Cause No. 10-02411-D

                                         ORDER
        We GRANT appellants’ March 11, 2013 unopposed motion for an extension of time to

file their brief. We ORDER the brief tendered by appellants on March 12, 2013 filed as of the

date of this order.


                                                    /s/   DAVID LEWIS
                                                          JUSTICE